Citation Nr: 1016883	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1998 to 
November 1998, from February 2003 to May 2003, and from June 
2006 to September 2007, including a period of service in 
Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied the Veteran's claims for 
service connection for a back disability, tinnitus, and 
bilateral hearing loss.  


FINDINGS OF FACT

1  The Veteran does not have currently diagnosed bilateral 
hearing loss for VA purposes.

2.  The Veteran has tinnitus that is attributable to his 
period of active military service.

3.  The Veteran has degenerative changes of the thoracolumbar 
spine that are attributable to his period of active military 
service.


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1131, 1154(b), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the Veteran has degenerative changes of the thoracolumbar 
spine that were incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through September 2007 and November 2008 
notice letters, the Veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the September 2007 and November 
2008 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2007 
and November 2008 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In addition, the Veteran was 
given notice regarding the award of an effective date and 
rating criteria pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), in the September 2007 and November 
2008 notice letters.  The Board does not now have such issues 
before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
thus finds that "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file.  The Veteran 
was given VA examinations in October 2007; reports of those 
examinations are of record.  In that connection, the Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on consideration of all of the pertinent evidence 
of record, to include the statements of the Veteran, and 
document that the examiners conducted full audiological and 
physical examinations of the Veteran.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claims on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has 
further been given the opportunity to submit evidence, and he 
and his representative have provided written argument in 
support of his claims.  Otherwise, neither the Veteran nor 
his representative has identified, and the record does not 
indicate, existing records pertinent to the claims that need 
to be obtained.  Under these circumstances, the Board finds 
that VA has complied with all duties to notify and assist 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Relevant evidence consists of the Veteran's service treatment 
records as well as VA examinations conducted in October 2007.  
At medical examinations conducted in May 1997 and February 
2005, the Veteran was found to have normal hearing and a 
normal spine and musculoskeletal system.  However, at his 
February 2005 report of medical history, the Veteran 
responded "Yes" when asked if he suffered from back pain.  
He received treatment in March 2007 for complaints of back 
pain, at which time he was noted to have tenderness to 
palpation of the paraspinal muscles.  He was diagnosed with 
backache and prescribed hot and cold packs.  Similarly, 
although the Veteran was found to have normal bones, joints, 
and muscles at an April 2006 annual medical certification, he 
again complained of low back pain, as well as tinnitus, at an 
August 2007 report of medical assessment.  Additionally, the 
Veteran voiced concerns with his hearing acuity at a July 
2007 post-deployment health assessment; at an August 2007 
audiological assessment, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
20
35
LEFT
25
15
10
30
40


Report of the October 2007 VA general medical examination 
reflects that the Veteran complained of episodic low back 
pain for approximately 15 years, which is worse with 
prolonged standing.  He indicated that he self-treats with 
over-the-counter medication and stretching.  On physical 
examination, the Veteran was found to have a normal gait with 
no evidence of abnormal weight-bearing and no limitations to 
standing or walking.  Neurological examination was similarly 
normal.  The examiner noted no muscle spasm and no tenderness 
to palpation.  He was found to have normal range of motion 
without pain, with no additional limitations upon repetitive 
motion.  Radiological examination revealed mild 
anterolisthesis of L5 on S1 and mild degenerative disc 
changes at T11-T12 and T12-S1.  In a March 2008 addendum 
opinion, the examiner opined that the degenerative changes in 
the Veteran's spine were "likely to have been present for 
years" and could not be traced to any traumatic injury the 
Veteran incurred during service.  

Report of the Veteran's October 2007 VA audiological 
examination reflects that the Veteran complained of having 
first noticed tinnitus, as well as a decrease in hearing 
acuity, in 1989, prior to his entry onto active duty.  The 
examiner noted the Veteran's history of in-service noise 
exposure in the form of both noise from the trucks he was 
assigned to drive and gunfire and explosions in his near 
vicinity.  The Veteran reported that he had used hearing 
protection for post-service noise exposure in the form of 
power tools and motorcycles.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
35
LEFT
15
10
15
20
35


Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The audiologist diagnosed the Veteran with mild sensorineural 
hearing loss bilaterally with excellent word discrimination 
and bilateral tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Further, it is not enough that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic diseases, including sensorineural hearing 
loss and arthritis, may be presumed to have been incurred 
during service if they become manifest to a degree of 10 
percent or more during the one-year period following a 
Veteran's separation from active service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

The term "hearing loss disability" is defined by VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the Veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

Every Veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut 
the presumption of sound condition for conditions not noted 
at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  

Regarding the Veteran's claim for service connection for 
bilateral hearing loss, in the present case, the Board finds 
that the preponderance of the evidence is against the service 
connection claim.  In so finding, the Board notes at the 
outset that there is some evidence to suggest that the 
Veteran may have had a cognizable left ear hearing disability 
in the past.  In that connection, an August 2007 audiogram 
conducted during the Veteran's service shows that his left 
ear hearing was found to have a puretone threshold of 40 
decibels at 4000 Hertz-a rating considered to be "hearing 
loss" for VA purposes under 38 C.F.R. § 3.385.  On 
subsequent VA examination in October 2007, however, the 
Veteran was found to have puretone thresholds of 15, 10, 10, 
20, and 35 decibels in his right ear at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively; puretone thresholds of 
15, 10, 15, 20, and 35 decibels in his left ear at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively; and bilateral 
Maryland CNC speech discrimination scores of 100 percent.  
These findings do not rise to the level of a hearing loss 
disability for VA purposes as set forth by 38 C.F.R. § 3.385.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Here, although the Veteran believes that his 
current hearing impairment should be considered disabling, 
the Board is bound by the regulation as written.  
Notwithstanding the finding of the audiogram conducted in 
service in August 2007, the results of the October 2007 VA 
examination clearly show that the Veteran does not have a 
current hearing "disability," as VA defines that term.  See 
38 C.F.R. § 3.385.  There is no other contemporaneous 
evidence to suggest otherwise.  Absent competent evidence of 
a current disability, his claim for service connection must 
be denied.

Turning to an evaluation of the Veteran's claims for service 
connection for tinnitus and for a back disability, in this 
case, the Veteran contends that his tinnitus and his back 
pain began during his period of active service.  First, the 
Board notes that VA examination conducted in October 2007 
shows a current assessment of bilateral tinnitus, as well as 
radiological evidence of degenerative changes of the 
thoracolumbar spine.  Here, although the October 2007 VA 
examiners noted the Veteran's reported history of tinnitus 
and back pain prior to entering active duty, the Board notes 
that the only evidence of such a medical history is the 
Veteran's own statements.  In this case, the Board is not 
persuaded that there is clear and unmistakable evidence 
demonstrating that the Veteran's tinnitus, or his current 
back disability, existed prior to service.  Notwithstanding 
the reports of the October 2007 VA examiners that the Veteran 
had tinnitus and back problems that predated his entry into 
service, the Board finds that this medical history is based 
solely on the Veteran's own report, and not on any medical 
evidence to suggest that he did in fact suffer from tinnitus 
or from degenerative changes of the thoracolumbar spine prior 
to entering active duty.  

As noted above, the presumption of soundness may be rebutted 
by clear and unmistakable evidence that tinnitus or 
degenerative changes of the thoracolumbar spine existed prior 
to service and was not aggravated by such service.  The Court 
has described the clear and unmistakable standard as an 
onerous one consisting of evidence that is undebatable.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. 
West, 12 Vet. App. 254, 258 (1999).  Because the October 2007 
VA examiners relied solely on the Veteran's self-reported 
diagnosis, any aspect of their opinions that suggests that 
his tinnitus or his back disability pre-existed service 
cannot, without further evidence, be considered clear and 
unmistakable.  Consequently, despite the Veteran's statements 
to the contrary, the presumption of soundness has not been 
rebutted, and the Veteran is presumed to have been in sound 
condition at the time he entered service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

As the Veteran is presumed to have been in sound condition at 
the time he entered service, the analysis turns to whether 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131.  Here, the Veteran's entrance examination was silent as 
to tinnitus or any other audiological or spinal disorder; the 
first indication in the record that he had problems with his 
back dates from March 2007, at which time he was treated for 
backache.  Similarly, the record reflects that the Veteran 
first complained of ringing in his ears at an August 2007 in-
service audiological examination.  Although the October 2007 
VA examiners noted that the Veteran reported having 
experienced back pain for at least 15 years and ringing in 
his ears since 1989, before entering service, there is no 
evidence in the record, other than the Veteran's own report, 
to substantiate that he in fact suffered from back problems 
or from tinnitus at any time prior to service.  The record 
reflects that the Veteran's first complaints of back pain 
occurred in March 2007, during active duty.  Similarly, at 
the time of his August 2007 hearing evaluation, the examiner 
noted that the Veteran complained of ringing in his ears.  
The Veteran has further stated on multiple occasions, 
including in a September 2009 statement to VA, that he has 
experienced symptoms of back pain and of tinnitus that began 
in service and have continued since service.  Further, the VA 
examiners in October 2007 assigned the Veteran current 
diagnoses of tinnitus and degenerative changes of the 
thoracolumbar spine.  

Here, as noted above, the competent medical evidence has 
identified that the Veteran carries a current diagnosis of 
tinnitus, as well as of degenerative changes of the 
thoracolumbar spine.  The Veteran has testified that the 
symptoms of his tinnitus and back pain, of which he was noted 
to complain in service, have continued from that time to the 
present.  Given that the Veteran is presumed to have been 
sound at entry onto active duty, the Board thus concludes 
that the Veteran currently suffers from tinnitus and from a 
back disability that began in service.  

Accordingly, with application of 38 U.S.C.A. § 1111, the 
Board finds that the Veteran's tinnitus, as well as his 
degenerative changes of the thoracolumbar spine, cannot be 
said to have been extant prior to service and not aggravated 
thereby.  The presumption of soundness is not overcome, and 
because the record reflects diagnoses of tinnitus and of a 
back disability both in service and currently, giving the 
benefit of the doubt to the Veteran, his tinnitus and his 
degenerative changes of the thoracolumbar spine must be 
attributed to his period of military service. In sum, the 
Veteran has a current diagnosis of tinnitus and of 
degenerative changes of the thoracolumbar spine.  There is of 
record credible and competent medical and lay evidence of 
ringing in the Veteran's ears and back pain both during and 
in the years following service, as well as competent medical 
evidence that the Veteran currently has tinnitus and 
degenerative changes of the thoracolumbar spine.  Resolving 
reasonable doubt in the Veteran's favor, it is evident that 
his current degenerative changes of the thoracolumbar spine 
were first manifest within one year of the Veteran's 
separation from active military service, and that service 
connection is therefore warranted for degenerative changes of 
the thoracolumbar spine.  38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).  The Board further finds the Veteran's assertions of 
noise exposure in service to be credible and, when 
considering the medical evidence and documentation of the 
Veteran's duties in service, the Board resolves any 
reasonable doubt in the Veteran's favor and concludes that 
the evidence supports service connection for tinnitus.  A 
grant of service connection for tinnitus and for degenerative 
changes of the thoracolumbar spine is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.3078, 3.309; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for degenerative changes of 
the thoracolumbar spine is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


